Title: Notes on Observations of Barbé-Marbois on Western Boundary of the United States, [6–16 October] 1780
From: Madison, James
To: 


[6–16 October 1780]
Sketch of ye Observations on the boundary between the Spanish Settlements & the United States.
(by de Marbois) [ca. 1781?]
The King of France though anxious to effect the Triple alliance, yet thinkg. the pretensions on both sides exorbitant, did not chuse to interfere in support of either. But directed his Ministers at Phila. & Madrid to press the importance of mutual concessions[.] With this view the former represents to Congress the ne[ce]ssity of [c]oncent[ra]ting the force agst. the common enemy, for want of which the events of the present campaign have proved inadequate to the exertions. The advantages of an alliance are obvious, in case of a negociation for peace. it will be conducted with perfect harmony between the 3 allied powers—The Spaniards will be as much disposed as the french to support the just claims of U. States. They will not threaten to make a peace excluding them if the others shall be satisfied—on pretence that they are tied to France only, and had no motives to exhaust their resources for a people whose ambition prevented a treaty with a power on whom their safety depended. a continental war to be dreaded by France, as it depends on the death of 2 crowned heads old & sickly and it is 18 years since she was engaged in one—Hence the necessity of seeking a present peace by united efforts. another advantage of an Alliance arises from the impression an acknowledgmt. of independence would make on other Powers of Europe, and on England herself.
The necessity of the Alliance being shew[n] the mea[ns] of brin[g]ing it about are next to be considered, the observations on which are to be taken not as ministerial communications, but the private sentiments of one more impartially attached to the good of both parties, than acquainted with the pretensions of either.
Spain claims the exclusive navigation of the Mississippi; and as much I can guess that part of the continent which lies eastward of the Mississippi & formerly called the Orientalis Louisiana. On this head the following objections were suggested by the Committee to the french minister in Jany. last, when urging the necessity of satisfying Spain—

Obj: 1.  The Charters of the Southern States forbid such a cession.
answer. The transactions of a power with its own subjects [is] not binding on another power unless communicated[,] acknowledged, and in a case like the present, unless actual possession can be pleaded. were it otherwise perpetual contests wd. prevail among the Southern powers of Europe, as they have most of them granted such [charters at sundry times] to [their subjects.] The charters of the Colonies [interfere with each other,] most of them having disputes not only with their neigh[bours, but with those] at a distance how then can they be a rule for another [power? How will it ap]pear for the states at the time they are requesting of Spain [an acknowledgment of their] independence to apply to the very record which is the proof [of their subjection? Is it] not plain that in such a case, there is no other solid [plea but actual occupation,] or at least a former public manifest possession? The King of Spain however will not recur to these arguments: he will only say—those lands have been ceded 18 years ago by france to G.B. (treaty of Paris 63. art. 7) not to the Colonies. If they become the property of any common enemy, I have a full right to make the conquest of and so I do.
Obj: 2.  The lands in question [are] necessary to the safety & prosperity of the States.
Ans: This is not certain. The case of Vermont, Kentucke & some Counties in Massachusets, show the danger of such ext[ensiv]e territories. It is in vain to attempt to convince eithe[r] party that their claims are agst. thei[r] interests, as they are the best judges of it—It rests therefore on the respective possibility of making the conquest, and it may be left even to a partial judge to decide on this point.
Obj: 3.  Spain would take advantage of the present situation of the United States to treat with them on unequal principles.
Ans: This is the case in 99 treaties of a 100—no such inequality—rather on the side of America—Spain will acknowledge her independence and does not need hers to be so—Spain will grant commercial and very likely other advantages and can not expect the same from America. The benefits she is to reap are not of such a positive nature.
Obj: 4.  If these demands were granted Spain might think herself entitled to the demand or conquest of Georgia Penobscot N. York &c.
Ans: This objection is extravagant & cannot be seriously made. the most explicit assurances on this point might at any time be obtained.
Obj: 5.  Such conduct in Spain neithe[r generous] nor liberal.
Ans: The Spanish Ministry have probably on this said to the French Ambassador that the conduct of the Americans is neither liberal nor generous
Obj: 6.  A war even a long war preferable to such conditions
Ans: A Patient extremely ill might as well say to his Phycician death is better than not to drink spirituous liquors & other things not to be found on the island where he was.
Obj: 7.  The Spaniards would not suffer by the sacrifices of their own ambition. No unequal treaty can last long—the injured party will soon or later break it.
Ans: The cautiousness of Spain may be trusted to provide agst. this evil. She may perhaps upon better ground suggest the same danger to the States. They will chuse rather however to confine themselves to their right of conquest upon a country possessed by their Enemy.
Obj: 8.  The teritory cannot be given up with out the previous consent of the interested states.
Ans: As this argmt. is founded on the charters, if it be valid, it would prove that no treaty would be valid, unless it secured to the States [territory?] as far as the South Sea.

In this manner would reason a Minister of the [Court of Spain, and it would seem] no solid objection could be made to it. If any restricti[ons ought to be laid on these principles,] they ought to be taken from the actual settlement [of Americans on the territories] claimed by the Spaniards. By settlement is mea[nt, not temporary incursions] of a few troops, but actual occupancy supported [by the exercise of jurisdiction, and] by building of houses, clearing & inhabiting the [land, &c., without contradiction. Here an] impartial mediator might find the line to be drawn be[tween the contending parties. But I shall] Confine myself to represent to the friends of this case that[, in missing the present fair opportunity of ob]taining solid & lasting advantages to run after a shadow & a chimerical object, they expose themselves to the everlasting reproaches of their Country.
